Citation Nr: 1141024	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-37 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which found there was no new and material evidence with which to reopen the Veteran's claim for service connection for low back strain with degenerative disc disease and sciatica.  Subsequently, in a June 2011 decision, the Board reopened the Veteran's claim for a low back disorder and then remanded the service connection claim for further development.

After the RO rendered a Supplemental Statement of the Case in August 2011, the Veteran submitted additional evidence, including an August 2011 treatment record from a private physician.  In October 2011, the Veteran's representative issued a written waiver of initial RO consideration of newly-submitted evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand of this matter is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran seeks service connection for a low back disorder.  In his written submissions, he contends variously that he injured his back while in service in Saudi Arabia in about 1957 and/or did so sometime in 1959 when he would assume a supine position on the rifle range before firing his weapon.  The Veteran also reports that he was treated in the military several times for back pain.  He states he was never hospitalized, but that he would get limited duty for a few days when he went to the doctor.  

In his August 2007 Notice of Disagreement (NOD) and November 2007 VA Form 9, Substantive Appeal, the Veteran also states that his service treatment records are not complete which means that documentation of his back injury may be unavailable.  In his correspondence received in September 2011, the Veteran asserts that people who remained at Wright-Patterson air base after his enlistment was over told him that part of the air base where his group was located burned to the ground soon after his enlistment was over and that his records may have been destroyed in that fire.  He remembers going to the base hospital after injuring his low back and groin and someone at the hospital checked his reflexes in his leg and told him the leg reflexes were too slow to drive a military vehicle.  

Service treatment records associated with the claims file do not show any complaints for, or treatment of, a back injury in service.  While these records include enlistment and discharge examinations, as well as sick call visits during his period of active duty, there is no record of treatment at a service medical facility in Saudi Arabia and there are no profiles showing limited duty.  Moreover, none of the Veteran's service personnel records are found in the claims file, so the Board cannot determine whether he served in Saudi Arabia in 1957 or whether he served at Wright-Patterson Air Force Base in Ohio in 1959--two times and places where he claims he sought medical treatment for his back in service.  If service personnel records confirm the Veteran's presence at either location during service, VA may be able to undertake a further search for the Veteran's claimed missing medical records.  Therefore, on remand the RO/AMC should seek to obtain the Veteran's service personnel records and any missing service treatment records, including, if available, those related to a trip to a medic or hospital while he was stationed in Saudi Arabia in 1957 and while at Wright-Patterson Air Force Base in 1959.  

As part of its duty to assist, VA is obligated to make reasonable efforts to obtain evidence necessary to substantiate a veteran's claim, including service personnel records, service treatment records, and other relevant information in its custody or that of another federal agency.  38 C.F.R. § 3.159(c)(2).  Accordingly, because VA is on notice that outstanding service personnel records and service treatment records might exist that are pertinent to the Veteran's claim for service connection for a low back disorder, an attempt to obtain such records should be obtained on remand.  38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, it appears that there are outstanding pertinent post-service private and VA medical records as well.  In the August 2011 private medical record recently submitted, Dr. T.B. states that the Veteran is seen at present by Dr. R.L.D., Jr., in Harriman, Tennessee, and at the Rockwood, Tennessee VA outpatient clinic.  The claims file contains no treatment records since August 2000 from Dr. R.L.D., Jr. and no treatment records at all from any VA facility.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, the claims file contains no private medical records from Dr. T.L.M., although he stated in April 2007 correspondence that he was treating the Veteran for his back complaint.  As these private and VA medical records may contain information relevant to the Veteran's claim on appeal, further efforts should be made to obtain these records on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall take appropriate steps to secure the Veteran's service personnel records, including a breakdown of any duty assignments to Saudi Arabia and Wright-Patterson Air Force Base while on active duty, and any missing service treatment records, in particular records of examination or treatment at service clinical facilities in Saudi Arabia in about 1957 and at Wright-Patterson Air Force Base in Ohio, from the National Personnel Records Center, or from any other appropriate source as necessary to obtain complete records.  These records shall be associated with the claims file.  If there are no service personnel records or additional service treatment records, documentation used in making those determinations shall be set forth in the claims file.

2.  The RO/AMC also shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who treated him for his back disorder and whose records are not found within the claims file.  Of particular interest are any private treatment records from the office of Dr. T.L.M., from 2007 until the present; from the office of Dr. R.L.D., Jr., from August 2000 until the present; and from the Rockwood VA clinic, from his initial visit until the present.  After the Veteran has signed the appropriate release(s), the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If the RO/AMC cannot obtain records identified by the Veteran or his representative, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After completion of the above, the RO/AMC shall undertake any additional development that may be required, including updating the medical opinion of the June 2011 VA examiner or providing the Veteran with a new VA examination and medical opinion.

4.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim for service connection for a low back disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



